Citation Nr: 0919130	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  00-12 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.  He also had subsequent service in the 
Reserves and National Guard from which he was discharged in 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2002, the Veteran presented testimony at a 
videoconference hearing before a Veterans Law Judge (VLJ).

In October 2002 and June 2003, the Board requested additional 
development.  In November 2004, the Board denied service 
connection for a back disability and residuals of a head 
injury; and denied compensation for left foot and leg 
disabilities pursuant to 38 U.S.C.A. § 1151.  The issue of 
service connection for a psychiatric disability was remanded 
for additional development.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In a July 2007 Memorandum Decision, the Court vacated that 
part of the Board's November 2004 decision that addressed the 
claim for service connection for a back disability and 
remanded for further proceedings consistent with that 
decision.  The remainder of the November 2004 decision was 
affirmed.  Judgment was entered August 10, 2007.  

In March 2008, the Board denied the Veteran's motion to 
advance his case on the docket.  

In September 2008, the RO granted service connection for PTSD 
effective January 14, 1997.  This decision was considered a 
complete grant of the appeal for service connection for 
psychiatric disability.  As such, this issue is no longer for 
consideration by the Board.  

In February 2009, the Board sent the Veteran a letter 
advising him that the VLJ who conducted his August 2002 
hearing was no longer employed by the Board.  He was provided 
the opportunity to have another hearing.  The Veteran 
subsequently responded indicating that he did not wish to 
appear at a hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2005 Brief for the Appellant, the Veteran's 
attorney at that time argued that (1) VA failed to fulfill 
its duty to assist because it did not request a medical nexus 
opinion with regard to the claimed back disability; (2) that 
the claim for a back disability was inextricably intertwined 
with the psychiatric disability claim that was remanded by 
the Board; and (3) that VA failed to notify the Veteran of 
the information and evidence necessary to substantiate his 
claim.

In the July 2007 Memorandum Decision, the Court, citing 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) stated:

However, the Board never considered 
whether the appellant's lay statements, 
or any other evidence of record, 
"indicated" that the appellant's 
current back disability "may be 
associated" with the appellant's 
military service.  In fact, the 
appellant's lay statements, together with 
other evidence of record, may be 
sufficient for the Board to conclude that 
it "indicates" that the appellant's 
current disability "may be associated" 
with an in-service injury, absent a Board 
determination that the appellant's lay 
statement lacks credibility or "absent a 
finding that the evidence itself 
otherwise warranted no consideration."

The Court further stated that the back disability claim was 
remanded "for the Board to make a determination in the first 
instance whether the appellant's lay statements are competent 
and sufficient evidence, along with any other evidence of 
record, to indicate that the appellant's current back 
disability may be associated with his military service."  
Because the Court was remanding the case for additional 
development, it did not address the remaining arguments.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2008).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

On review, it does not appear that the Veteran was provided 
notice pursuant to Dingess, supra with regard to the claim 
currently on appeal.  As such, the Board finds that 
additional VCAA notice is required.  

Under the VCAA, VA has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

An examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  See McLendon, supra.

Evidence of record shows a currently diagnosed back 
disability.  Regarding whether the Veteran suffered an injury 
during service, he has provided various statements and 
testimony that while working as a military policeman (MP) in 
Germany, he was called to assist with a riot at a club 
(enlisted or noncommissioned officer (NCO)) on base.  He 
reported that during this incident he was knocked backwards 
and injured his back.  He testified that after this occurred 
he tried to work on his car engine and when he leaned over it 
was painful.  He reported that he walked into sick call but 
was not as sick as the others there so he did not obtain 
treatment.  

In the March 2006 Brief of the Appellee, the Secretary argued 
that even if the riot was confirmed while the Veteran was a 
MP, it does not demonstrate that his back disability occurred 
at that time.  In the June 2006 Reply Brief for the 
Appellant, the attorney argued that while confirmation of the 
riot might not unequivocally demonstrate that a back 
disability occurred at that time, it would tend to establish 
that the Veteran was a credible historian and make his 
statements that he hurt his back during the riot more 
believable.  

In a February 2003 statement, the Veteran reported the riot 
took place in the summer of 1979.  The claims file contains a 
December 2003 reply from the United States Armed Services 
Center for Research of Unit Records (USASCRUR), which notes 
the class A and class B reports between January 1, 1978 and 
December 31, 1978 were reviewed and there was no record of a 
riot at the NCO club.  It was further noted that due to the 
number of class C reports, the Veteran must provide a two 
month time frame.  

In a December 2004 statement, the Veteran reported that the 
riot took place in June to July 1979.  A January 2005 buddy 
statement indicates the riot took place in June or July of 
1978 or 1979.  

The claims file also contains a request to the U.S. Army & 
Joint Services Records Research Center (JSRRC) wherein 
confirmation was requested of a riot at a NCO (possibly 
enlisted) club in June or July 1979.  Response dated in 
December 2007 indicates that they were unable to document a 
riot at the enlisted or NCO clubs during the June through 
August 1969 time frame.  

On review and given the response received, it is unclear 
whether the right time frame was searched.  The Board agrees 
that verification of the riot will not confirm the reported 
back injury; however, whether or not this event happened does 
have significance with regard to the Veteran's credibility.  
As such, the Board finds that additional attempts should be 
made to verify whether the incident occurred during the 
periods of June to July 1978 or June to July 1979.
 
Regarding whether current disability is related to service, 
the Veteran essentially contends that he injured his back 
during service and still experiences back pain.  In 
considering the Veteran's statements, the Board observes that 
the Veteran denied recurrent back pain on reports of medical 
history completed in connection with National Guard 
examinations in September 1987 and September 1991.  The 
Veteran's spine was reported as normal on clinical 
evaluation.  VA discharge summary in December 1993 documents 
a medical history of status post motor vehicle accident with 
back injury.  VA records dated in April 2000 note the 
Veteran's reports that he did a lot of heavy lifting jobs and 
ended up injuring his back.  

Notwithstanding, the Court in McLendon observed that the 
third prong, which requires an indication that the claimant's 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  Thus, the Board finds that the minimum 
requirements for a VA examination are satisfied.  

Accordingly, the case is REMANDED for the following action:

1.	Request verification from JSRRC 
regarding the reported riot for the 
periods June to July 1978 and June to 
July 1979.  

2.	Thereafter, schedule the Veteran for an 
appropriate VA examination for his 
back.  All necessary diagnostic tests 
and x-ray examinations should be 
completed.  The claims file and a copy 
of this remand should be provided to 
the examiner for review and the 
examiner should note whether it has 
been reviewed.  

The examiner is requested to obtain a 
detailed history from the Veteran 
regarding claimed in-service and any 
post-service injuries, to include motor 
vehicle accidents and/or on-the-job 
lifting injuries.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has a back 
disability that is at least as likely 
as not related to his active military 
service or events therein.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for a low back 
disability.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




